United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3220
                        ___________________________

                              Raymond Leon Semler

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

              Nancy Johnston, Executive Director of MSOP, et al.

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                          Submitted: February 22, 2022
                            Filed: February 25, 2022
                                 [Unpublished]
                                 ____________

Before LOKEN, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Raymond Semler, who is civilly committed to the Minnesota Sex Offender
Program (MSOP), brought this civil action against MSOP employees alleging that
they violated his First Amendment rights by instituting a policy that limited his
outside purchases to certain approved vendors. Semler appeals the district court’s1
order granting defendants’ motion to dismiss for failure to state a claim.

      After careful de novo review, see Levy v. Ohl, 477 F.3d 988, 991 (8th Cir.
2007), we agree with the district court’s conclusion that the challenged policy was a
de minimis restriction. See Senty-Haugen v. Goodno, 462 F.3d 876, 886 n.7 (8th Cir.
2006). We also conclude that the court was not required to issue a report and
recommendation before ruling on defendants’ motion to dismiss. See 28 U.S.C.
§ 636(b)(1)(B).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Nancy E. Brasel, United States District Judge for the District
of Minnesota.

                                         -2-